DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on November 25, 2020.  Claims 3, 5-7, and 9 are cancelled.  Claims 1, 10, and 11 are amended.  Claims 1, 2, 4, 8, and 10-11 are pending in the case.  Claims 1, 10, and 11 are the independent claims.  
This action is final.

Applicant’s Response
In Applicant’s response dated November 25, 2020, Applicant amended the claims and provided arguments in response to the rejection of the claims under 35 USC 103 provided in the previous office action.
Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, Applicant’s associated arguments have been fully considered.  Applicant argues that LaFrance, Katanoda, Austin, and Goethel do not teach the newly added limitations “compare the acquired image with a photo of the whole of the movable object,” “change the start user interface on the touch panel to an enabled state when the at least one processor determines that the acquired image matches the photo,” and “maintain the start user interface on the touch panel in the disabled state when the at least one processor determines that the acquired image does not match the photo.”    

However, as discussed in the previous office action, Austin does not explicitly disclose that the optical sensor is a camera, and further does not disclose that the acquired information of the optical sensor is an image or that the reference information is an image of the entire movable object; therefore, Austin does not explicitly disclose that matching and non-matching are determined based on comparison of the acquired image with the image of the entire movable object (e.g. vehicle).  Moreover, although Goethel does teach that the optical sensor is a camera which is used to capture an image and further teaches comparing the image to a reference image in order to determine whether or not to begin charging (as previously cited), in Goethel the captured image and reference image are images of the primary and secondary coils, as opposed to being images/photos of the whole of the movable object (e.g., images of the vehicle).
Therefore, Applicant’s arguments are persuasive, and the previous rejection is withdrawn. 
However, new grounds of rejection are provided below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over LaFrance (US 20130041531 A1) in view of Katanoda et al. (US 20170214275 A1), further in view of Austin (US 20110175569 A1), further in view of Prokhorov (US 20170001527 A1), further in view of Millar (US 20080239079 A1).

With respect to claims 1, 10, and 11, LaFrance teaches an electronic device having a touch panel, the electronic device comprising: at least one memory operable to store program code and at least one processor operable to read the program code and operate as instructed by the program code, the program code being configured to cause the at least one processor to perform the method; a non-transitory recording medium storing an operation program for causing the electronic device to perform the method (e.g. paragraph 0018, computing device 102 includes memory device 104 and coupled processor 106; executable instructions stored in memory device and executed by processor to perform described operations; paragraph 0022, user interface 110 included within computing device 102; paragraphs 0023-0024, user interface 110 displays information to user, includes display device 114 and touch sensitive panel, i.e. touchscreen display; paragraph 0032, vehicle controller 214 may be an instance of computing device 102), and the method for operating the target system different from the electronic device, the method being executed by the electronic device, the operation method comprising:
displaying 
a first user interface related to start of actuation of a target system different from the electronic device (e.g. paragraph 0023 user interface displays information to user; paragraph 0046, user prompted at display device to enter preferred charging time, user may enter time; paragraph 0047, receiving user input from in-vehicle user interface to transmit charging parameter; paragraph 0048, charging parameter to initiate charging process; i.e. information regarding initiating charging process is displayed to the user) and 
a second user interface related to a function other than the start of actuation of the target system on the touch panel (e.g. paragraph 0024, touchscreen display; paragraph 0039, identification signal transmitted in response to user input; paragraph 0040, user input to communicate user profile; paragraph 0046, user profile defined by user of display/input devices, displaying multiple messages to elicit input; paragraph 0047, receiving user input from in-vehicle user interface to transmit charging parameter; paragraph 0048, charging parameter to alter or terminate charging process; i.e. information regarding altering or terminating charging process is displayed to the user; paragraph 0050, in-vehicle user interface performs other functions, such as navigation, entertainment, etc.)
the target system being a wireless power transfer system including a power transmitter capable of wirelessly transmitting electric power to a power receiver of a movable object (e.g. paragraphs 0028, 0055, Fig. 3, wireless conduit permits energy transfer from power source 208/308 to vehicle 202/302, using magnetic electric field 326 radiated from charging station 304 to vehicle 302); 
detecting an operation of the first user interface or the second user interface on the touch panel (e.g. paragraph 0024, touchscreen display; paragraph 0046, user enters preferred charging time according to associated prompt; paragraph 0039, user input to transmit identification signal; paragraph 0040, user input to communicate user profile; paragraph 0047-0048, receiving user input from in-vehicle user interface to communicate parameter to initiate, alter, or terminate charging process); and 
transmitting an instruction signal according to the operation detected by the detection unit/step to the target system (e.g. paragraph 0033, communicating information to vehicle charging station, prior, during, after charging process; paragraph 0039, transmitting signals from vehicle to charging station, including identification signal transmitted in response to user input; paragraph 0047, communicating charging parameter to vehicle charging station 204 in response to user input, such as a charging parameter to initiate the charging  process or a charging parameter to terminate the charging  process; paragraph 0051, vehicle controller 214 receives user inputs selecting/entering charging parameters and communicates the charging parameter(s) based on user inputs to the charging station 204).
e.g. as cited previously with respect to paragraphs 0046-0048), and also teaches a variety of other user interfaces unrelated to start/initiation of charging, corresponding inputs, and transmission of corresponding instruction signals (e.g. paragraphs 0039, 0040, 0046-0048, and 0050 as previously cited), LaFrance is silent regarding whether the time intervals between these user inputs and transmission of the respective signals instruction signals is different, apparently teaching that the signals are each transmitted within a short, or instantaneous, time period after receipt of their corresponding inputs (e.g. transmitting signals in response to user input, as cited previously with respect to paragraphs 0039, 0047, 0051; i.e. the information associated with user input is transmitted/communicated upon entry with no notable delay between input and transmission).  Therefore, LaFrance does not explicitly disclose 
wherein a first time interval from when the at least one processor detects a start of a first operation of the first user interface until when the at least one processor transmits a first instruction signal for the start of actuation to the target system in accordance with the first operation is longer than a second time interval from when the at least one processor detects a start of a second operation of the second user interface until when the at least one processor transmits a second instruction signal for the other function to the target system in accordance with the second operation.  
However, Katanoda teaches 
wherein a first time interval from when the at least one processor detects a start of a first operation of the first user interface until when the at least one processor transmits a first instruction signal for the start of actuation to the target system in accordance with the first operation is longer than a second time interval from when the at least one processor detects a start of a second operation of the second user interface until when the at least one processor transmits a second instruction signal for the other function to the target system in accordance with the second operation (e.g. paragraph 0046, user entering timer-controlled charge setting via touch screen; user cancelling timer-controlled charge setting; paragraph 0048, when timer-controlled charge is set in vehicle, holding in charge standby until charge start time comes; paragraph 0064, charge ECU of vehicle is started when charge start time set for timer-controlled charge comes; paragraph 0068, interrupt routine at ECU is caused by coming of charge start time, charge ECU controls communicating unit to send request for establishment of wireless communication and sending of command for start of power transmission to power transmission device; paragraph 0069, sending command for start of power transmission to power transmission device;  i.e. where the user has provided inputs setting a timer-based charge, the setting is stored at the vehicle and transmission of the corresponding command to start charging is not transmitted until the expiration of the time between user entry and the preset time).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of LaFrance and Katanoda in front of him to have modified the teachings of LaFrance (directed to vehicle controllers for user in charging an electrically powered vehicle), to incorporate the teachings of Katanoda (directed to a contactless power transfer including a touch panel user interface) to include the capability to implement the charging system as a wireless power transfer system and, when a user enters a charging time/schedule for when to begin charging a vehicle using a charging station (as taught by both LaFrance and Katanoda), to delay transmission of the corresponding charge initiating command from the vehicle to the charging station until the scheduled charging time arrives (as taught by Katanoda), and when a user enters another type of command, transmit the corresponding instructions to the charging station from the vehicle without any such delay (as taught by LaFrance).  When integrated into the system of LaFrance, the time between a user input to set a charge time/schedule and the actual transmission of the command to start charging would be delayed by the amount of time between the user input time and the scheduled charging time, while the times between user entry and transmission of other types of commands would be without such a delay; therefore the delay between input and transmission for the scheduled charge would be longer than the delay between input and transmission for other types of interfaces.  One of ordinary skill would have been motivated to perform such a modification in order to provide a contactless charging system which can start contactless charging according to a preset time schedule, while permitting a user to immediately start contactless charging according to a user request even if trouble occurs to an input device, such as an input device used for cancelling the timer-controlled charge setting as described in Katanoda (paragraphs 0006-0008).

the first user interface includes an activation user interface and a start user interface, and
the displaying the first user interface includes displaying the start user interface on the touch panel in a disabled state in response to an operation of the activation user interface, and 
the transmitting the instruction signal includes:
activating a camera in response to the operation of the activation user interface, and acquiring an image related to the target system from the activated camera;
comparing the acquired information with reference information of the movable object;
changing the start user interface on the touch panel to an enabled state when the acquired information matches the reference information;
maintaining the start user interface on the touch panel in the disabled state when the acquired information does not match the reference information; and
transmitting the first instruction signal in response to an operation of the enabled start user interface.
However, Austin teaches
the first user interface includes an activation user interface and a start user interface (e.g. paragraph 0102, displaying multiple screen, pressing navigation buttons on screen causes display to return to first screen, etc.; paragraph 0142, inductive charging embodiment employs much of the same structure and has many of the same properties as other systems described; paragraph 0144, describing Fig. 19, display 1032 can display multiple screens; navigation between screens is enabled by navigation buttons on screens; screen 1040 has separate button 1034A to start a charging session; i.e. the screen 1040 may be navigated to from a different screen by pressing a navigation button on that screen, where the navigation button to reach screen 1040 is analogous to an activation user interface and the start charge button 1034A is analogous to a start user interface), and
the displaying the first user interface includes displaying the start user interface on the touch panel in a disabled state in response to an operation of the activation user interface (e.g. paragraph 0144, displaying multiple screens, switching between them using navigation buttons; displaying screen 1040 including start charge button 1034A; paragraph 0150, control selected to begin charging session, “START CHARGE” selector 1034A, is disabled until alignment within predetermined acceptable error is achieved; i.e. a user activation of a navigation button on a different screen causes the display of screen 1040, including the start charge button 1034A, where the start charge button is initially displayed in a disabled state, until the vehicle is aligned with the charging pad), and 
the transmitting the instruction signal includes:
activating an optical sensor in response to the operation of the activation user interface, and acquiring information related to the target system from the activated optical sensor (e.g. paragraph 0147, optical sensors used for detecting presence and proximity of vehicle and charging pad to ensure proper alignment; sensors on vehicle; detecting distance between sensors and reference points, identifying position of sensors with respect to charging pad, relative positions of objects; paragraph 0148, sensors on charging pad; paragraph 0149, controller receiving signals from sensors
comparing the acquired information with reference information of the movable object (e.g. paragraph 0147, optical sensors, detecting distance between the sensors and one or more reference points having known positions to identify positions of sensors with respect to charging pad; paragraph 0148, sensors located on charging pad and detecting elements of the vehicle; paragraph 0149, controller determining direction vehicle must move for desired alignment of vehicle with respect to charging pad; paragraph 0150, providing alignment instruction until alignment within predetermined acceptable error calculated by controller is achieved; i.e. the controller determines whether the predetermined acceptable alignment is, or is not, achieved, using the sensor data);
changing the start user interface on the touch panel to an enabled state when the acquired information matches the reference information (e.g. paragraph 0150, proper charging alignment of sensors achieved; control selected to begin charging session, “START CHARGE” selector 1034A, is disabled until alignment within predetermined acceptable error is achieved; i.e. once acceptable alignment is achieved, the start charge UI element is changed from a disabled state to an enabled state so that the user can initiate charging; i.e. where the optical sensors are placed on the charging pad and used to determine relative position of reference points on the vehicle, proper alignment is achieved, for example, when the positions of the sensors and the positions of the reference points match, or the positions of the reference points are within a predetermined acceptable position indicating alignment with the charging pad);
maintaining the start user interface on the touch panel in the disabled state when the acquired information does not match the reference information (e.g. paragraph 0150, control selected to begin charging session, “START CHARGE” selector 1034A, is disabled until alignment within predetermined acceptable error is achieved; i.e. until the acceptable alignment is achieved, that is, the positions of the reference points on the vehicle do not match the acceptable alignment positions with respect to the optical sensors, the start charge UI element is maintained in a disabled state to prevent the user from beginning charging in an unacceptable position); and
transmitting the first instruction signal in response to an operation of the enabled start user interface (e.g. paragraph 0005, signals from controller causing change in state of vehicle charger; paragraph 0095, controller detecting command form user to begin charging session, provides signal that charging session requested; paragraph 0144, describing Fig. 19, button 1034A to start charging session; paragraph 0150, control selected to begin charging session).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of LaFrance, Katanoda, and Austin in front of him to have modified the teachings of LaFrance (directed to vehicle controllers for user in charging an electrically powered vehicle including using wireless communication between a user interface and a charging station) and Katanoda (directed to a contactless power transfer including a touch panel user interface including using wireless communication between a user interface and a charging station), to incorporate the teachings of Austin (directed to vehicular charging systems) to include the capability to determine, based on information received from optical sensors, when a vehicle and charging pad are optimally aligned, and to further include a user interface for navigating to/activating an alignment and charging procedure, where operation of the user interface causes display of a user interface to start vehicle charging, where the user interface to start vehicle charging is displayed in a disabled state while the vehicle and charging pad are not optimally aligned, and then is changed to an enabled state when the vehicle and charging pad are moved into optimal alignment, such that user operation of the interface to start vehicle charging causes transmission of an instruction signal to begin charging operations.  One of ordinary skill would have been motivated to perform such a modification in order to conveniently and quickly achieve proper alignment of a vehicle with respect to a charging pad without requiring a user to leave the vehicle, and to permit a charging session to be started without the need to plug in the vehicle as described in Austin (paragraph 0151).
LaFrance, Katanoda, and Austin do not explicitly disclose 
that the activated optical sensor is a camera, 
that the camera is activated in response to the operation of the activation user interface, 
that the information acquired from the activated optical sensor/camera is an image related to the target system from the activated camera,
that the reference information that the image is compared with, and therefore matches or does not match, is a photo of the whole of the movable object.  
However, Prokhorov teaches 
that the activated optical sensor is a camera (e.g. paragraph 0034, camera sensor configured to detect presence of charge receiver when present at charging station; paragraph 0036, camera sensor; paragraph 0054, camera sensor provided on exterior surface of charging pad which captures data relating to underside of vehicle; paragraph 0047, alerting sensor to collect data responsive to receiving charge request signal), 
that the camera is activated in response to the operation of the activation user interface (e.g. paragraph 0045, communication device included in vehicle; paragraph 0046, communication device transmitting identifier; paragraph 0047, communication device transmitting charge request signal to initiate charging process, such as transmitted responsive to user input; responsive to receiving charge request signal, alerting sensor (i.e. camera) to collect data so that the relative location of charge transmitter to charge receiver determined; paragraph 0057, detecting presence of vehicle by receiving signal from vehicle; paragraph 0058, responsive to detecting presence of vehicle, determining position of charge receiver relative to transmitter using camera; i.e. user input may be received to cause transmission of charge request signal, and the camera sensor may be alerted/activated to collect data (images) responsive to receiving the signal
that the information acquired from the activated optical sensor/camera is an image related to the target system from the activated camera (e.g. paragraph 0035, sensor (i.e. camera) capturing image of vehicle including reference point; using the image to compare the location of the vehicle to the reference point and obtaining spatial relationships of vehicle to sensor and charging station; paragraph 0037, camera sensor capturing images of underside of vehicle; image processor determining relative position of charge receiver to sensor and relative position of charge transmitter to the charge receiver; paragraph 0058, making determination based on image of bottom of vehicle),
that the reference information that the image is compared with, and therefore matches or does not match, is a photo of the movable object (e.g. paragraph 0058, determination of relative positions of charge receiver and transmitter based on image of bottom of vehicle made by matching images with those stored in memory; matching can be adaptive or learnable to specific vehicles, including using machine-learning algorithms; paragraph 0060, achieving substantial charging alignment by adjusting positions, based on matching images to determine positions; paragraph 0062, initiating or not initiating charging based on charging efficiency (i.e. where achieving suitable charging efficiency is achieved by adjusting relative positions of charge transmitter/receiver based on determined position information from sensor/camera)).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of LaFrance, Katanoda, Austin, and Prokhorov in front of him to have modified the teachings of LaFrance (directed to vehicle controllers for user in charging an electrically powered vehicle), Austin (directed to vehicular charging systems), and Katanoda (directed to a contactless power transfer including a touch panel user interface), to incorporate the teachings of Prokhorov (directed to wireless charging of electric vehicles where alignment between the charge transmitter and receiver is determined by comparing a captured image of the underside of the vehicle to a reference image in memory) to include the capability to utilize, as the optical sensors used for detecting vehicle and charging pad alignment (i.e. as taught by Austin), one or more cameras used for continuously capturing images of the vehicle, such as the underside of the vehicle on which the charging receiver is mounted, to determine when the vehicle and charging pad are aligned (i.e. as taught by Austin, where Prokhorov teaches the analogous concept of detecting 
Although Prokhorov teaches comparing a captured image of the vehicle to a photo stored in memory, LaFrance, Katanoda, Austin, and Prokhorov do not explicitly disclose that the photo which the image captured by the camera is compared to is a photo of the whole of the movable object.  However, Millar teaches that the photo which the image captured by the camera is compared to is a photo of the whole of the movable object (e.g. paragraph 0039, using database to store and update reference images for vehicles of all types; reference images may be stock images of vehicle undersides, and may also be images created using the system described in order to provide greater accuracy and comprehensive detail; paragraph 0047, retaining reference and archived images in database, automatically comparing vehicles to previous image or same or similar vehicle make and model image through reference database; reference database comprises in part previously identified vehicle makes and models; paragraph 0050, obtaining picture of front of vehicle, beginning stitching process of comprising two complete images of the vehicle; compiling stitched images; paragraph 0051, storing the acquired images/collected reference images; paragraph 0053, once images of under vehicle are received, searching reference database for same or similar images; searching database for pattern of image views, identifying similarity based on threshold; paragraph 0054, if same or similar image found, performing match between field collected image and found image to highlight any differences; comparing stitched field images to stored images from reference database, returning make and model of vehicle for matching images meeting threshold, comparing images to determine presence of foreign object or anomaly; i.e. the system builds a reference database of images of vehicle undercarriages based on stitching complete images of vehicles, where the images in the reference database are used to find a match for a field image of a vehicle in order determine identifying information for the vehicle in the field image, along with detection of features on the underside of the vehicle in the field image, such as foreign objects and other anomalies).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of LaFrance, Katanoda, Austin, Prokhorov, and Millar in front of him to have modified the teachings of LaFrance (directed to vehicle controllers for user in charging an electrically powered vehicle), Austin (directed to vehicular charging systems), Katanoda (directed to a contactless power transfer including a touch panel user interface), and Prokhorov (directed to wireless charging of electric vehicles where alignment between the charge transmitter and receiver is determined by comparing a captured image of the underside of the vehicle to a reference image in memory), to incorporate the teachings of Millar (directed to recognition of vehicles and detection of foreign objects based on undercarriage images) to include the capability to utilize, as the reference image stored in memory (i.e. of Prokhorov, where a captured image is matched to a reference image in memory in order to determine alignment, and the similar system of Austin which detects alignment using an optical sensor and based on known information about locations of reference points), a reference image which includes an view of the entire vehicle, such as the entire/complete underside of the vehicle.  One of ordinary skill would have been motivated to perform such a modification in order to permit automatic identification of a vehicle based on one or more newly detected vehicle images, such as identifying a vehicle make and model by image alone, and identification of anomalies such as the presence of foreign objects as described in Millar (paragraph 0007).
With respect to claim 2, LaFrance in view of Katanoda, further in view of Austin, further in view of Prokhorov, further in view of Millar teaches all of the limitations of claim 1 as previously discussed.  LaFrance and Katanoda do not explicitly disclose wherein the program code is further configured to cause the at least one processor to display the first user interface and the second user interface on the touch panel such that a time interval from when the at least one processor detects a start of the first operation until when the at least one processor detects an end of the first operation is longer than a time interval from when the at least one processor detects a start of the second operation until when the at least one processor detects an end of the second operation.
e.g. paragraph 0144, describing Fig. 19, navigation between screens is enabled by navigation buttons; screen 1040 has separate button 1034 B to stop charging session; paragraph 0145, touch screen display; paragraph 0150, display as shown in Fig. 19 presents text indicating direction user should move vehicle, updated continuously, and button to start charging is disabled, until alignment within predetermined acceptable error is achieved; i.e. the user must provide at least two sequential inputs, interrupted by a time period required for performing alignment, to user interfaces of Fig. 19 in order to issue the command to start charging—i.e. user operation of a navigation button in order to display alignment screen 1040, followed by a period of aligning the vehicle prior to the start charge button being enabled, and then pressing of the start charge button, but only provides a single input to the other user interfaces in order to issue a command to stop charging, to navigate to other screens, etc.; therefore, the interval between the start and end of the commands comprising the operation to start charging is longer than the interval between the start and end of the single command comprising the operation to stop charging, navigate to other screens, perform operations on other screens, etc.; note that this interpretation is consistent with the explanation provided in the specification of the instant application, paragraphs 0038-0039, indicating that such a different in time intervals between operations may be accomplished via user interface design, such as by requiring a user to sequentially press a plurality of buttons one by one to activate a charging start process, while only requiring a single tap on an off button to end the charge process).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of LaFrance, Katanoda, Prokhorov, Millar, and Austin in front of him to have modified the teachings of LaFrance (directed to vehicle controllers for user in charging an electrically powered vehicle including using wireless communication between a user interface and a charging station), Prokhorov (directed to wireless charging of electric vehicles where alignment between the charge transmitter and receiver is determined by comparing a captured image of the underside of the vehicle to a reference image in memory), Millar (directed to recognition of vehicles and 
With respect to claim 8, LaFrance in view of Katanoda, further in view of Austin, further in view of Prokhorov, further in view of Millar teaches all of the limitations of claim 1 as previously discussed.  Katanoda, LaFrance, and Austin do not explicitly disclose wherein the camera is an external camera, and wherein the program code is further configured to cause the at least one processor to transmit the first instruction signal in response to acquisition of the image from the external camera.
However, Prokhorov further teaches 
wherein the camera is an external camera (e.g. paragraph 0033-0036, describing Fig. 1, sensors 32 included in or connected to charging station; sensors can be camera sensors; sensors 32 positioned in any suitable location, such as mounted in front of vehicle; pneumatically activated camera sensor, camera which elevates above ground level to capture image and may rotate; as shown in Fig. 1, sensor/camera 32 appears to be mounted on the wall external to the vehicle; paragraph 0054, as shown in Fig. 2, sensor 32 provided on exterior surface of charging pad
wherein the program code is further configured to cause the at least one processor to transmit the first instruction signal in response to acquisition of the image from the external camera (e.g. paragraph 0037, detecting presence of vehicle, capturing images of underside of vehicle, determining relative position of charge receiver to sensor and relative position of charge transmitter to charge receiver; paragraph 0047, charge request signal responsive to user input; alerting sensor to collect data to determine relative locations responsive to charge request signals; paragraph 0049, achieving substantial alignment, causing power to be transferred; paragraphs 0058-0062, describing Fig. 6, determining relative positions using obtained image, adjusting positions to achieve substantial charging alignment, processor activating charge transmitter; i.e. the processor only activates the charge transmitter (initially in order to test efficiency, and continuing to full charging) after the camera is used to obtain images of the vehicle to determine relative positioning and substantial alignment is achieved based on the images).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of LaFrance, Katanoda, Austin, Millar, and Prokhorov in front of him to have modified the teachings of LaFrance (directed to vehicle controllers for user in charging an electrically powered vehicle), Austin (directed to vehicular charging systems), Millar (directed to recognition of vehicles and detection of foreign objects based on undercarriage images), and Katanoda (directed to a contactless power transfer including a touch panel user interface), to incorporate the teachings of Prokhorov (directed to wireless charging of electric vehicles where alignment between the charge transmitter and receiver is determined by comparing a captured image of the underside of the vehicle to a reference image in memory), to include the capability to, prior to initiating the charging operation (i.e. which begins with a transmission of a command from the vehicle to the charging station as taught in LaFrance and Katanoda), capture an image of the charging system (i.e. of LaFrance/Katanoda, optical sensor data as taught by Austin, and as additionally taught by Prokhorov, including an image of the vehicle), process the image, and then subsequently transmit any associated control instructions from the vehicle to the charging station in response to the capturing of the image (i.e. such that a signal to begin/initiate charging as taught by LaFrance, Austin, and Katanoda, where the captured optical sensor data/image is used to detect alignment of the charging system as taught by Austin and Prokhorov, where the optical sensor data is an image captured by a camera as taught by Prokhorov).  One of ordinary skill would have been motivated to perform such a modification .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over LaFrance in view of Katanoda, further in view of Austin, further in view of Prokhorov, further in view of Millar, further in view of Kawai et al. (US 20110285345 A1).
With respect to claim 4, LaFrance in view of Katanoda, further in view of Austin, further in view of Prokhorov, further in view of Millar teaches all of the limitations of claim 3 as previously discussed.  LaFrance and Katanoda do not explicitly disclose wherein the program code is further configured to cause the at least one processor to display, on the touch panel, a message indicating that an instruction of the start of actuation has been issued to the target system, while the waiting according to the first operation is executed.
However, Kawai teaches wherein the program code is further configured to cause the at least one processor to display, on the touch panel, a message indicating that an instruction of the start of actuation has been issued to the target system, while the waiting according to the first operation is executed (e.g. paragraph 0181, describing Fig. 26, receiving reply, displaying message in area 216 including charge rate value and scheduled charge rate end time, indicating that a user-scheduled charge is available/confirmed; i.e. where the charge is scheduled to take place in the future, this message is displayed while waiting between the period of the user providing input to begin the charge, and the transmission of the command to begin charging).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of LaFrance, Katanoda, Austin, Prokhorov, Millar, and Kawai in front of him to have modified the teachings of LaFrance (directed to vehicle controllers for user in charging an electrically powered vehicle including using wireless communication between a user interface and a charging station), Austin (directed to vehicular charging systems), Prokhorov (directed to wireless charging of electric vehicles where alignment between the charge transmitter and receiver is determined by 
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179